Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-26 were previously pending and were rejected in the previous office action. Claim(s) 1-2, 12-13, and 21 were amended. Claim(s) 3-11, 14-20, and 22-26 were left as originally/previously presented. Claim(s) 1-26 have been examined and are still pending.  

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 7-13 of Applicant’s Response, filed  December 07, 2021, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-26 have been fully considered but they are not persuasive.
	Applicant argues on page(s) 11-12 that the amended Independent Claim(s) 1 and 12 provides an improvement to the technical field by increasing the probability that a buyer will exchange an item for another. Examiner, respectfully, disagrees with applicant’s argument. As an initial matter, it is important to note that the judicial exception alone cannot provide the improvement, see MPEP 2106.05(a). In this case, applicant is using item and inventory information to make the determination of the return location(s), which, is a part of the judicial exception itself and cannot provide an improvement itself. While one or more additional elements can be used to provide an Intellectual Ventures I v. Capital One Fin. Corp., the court found that the additional elements of modifying the underlying XML document in response to modifications made in the dynamic document were not sufficient to make the claim eligible when the nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents because the additional elements were merely provided only a result-oriented solution and lacked details as to how the computer performed the modifications thus the equivalent to the words “apply it.” Here, applicant’s limitations are directed to merely applying the abstract idea when the additional elements prepare a label based on receiving item and inventory information from return locations and based on a metric for the return locations having similar items to then convey the label with the associated return location because the additional elements merely recite functional results to be achieved, which, the limitations lack reciting a particular way of how the additional elements perform this metric determination to then make the selection of the return location thus the claim language here provides only a result-oriented solution with insufficient details for how the processor/computer accomplishes preparing a shipping label, which, at best applicants limitations amounts to no more than mere instructions to apply the judicial exception using generic computer components. Therefore, applicant’s arguments are not persuasive as to improving technology.
Claim Rejections - 35 USC § 103
	Applicant’s arguments, see page(s) 12-15 of Applicant’s Response, filed December 07, 2021, with respect to the rejection under 35 U.S.C. 103 has been fully considered but they are not persuasive.	
	Applicant argues, on page(s) 14-18, that Mueller (US 2017/0124511) does not teach inventory information for an item similar to the item being returned being considered in determining return locations since there is no suggestion that the inventory levels are checked for anything other than the item being returned and no suggestion inventory items for other items are considered in selecting the return location. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, examiner provided a detailed analysis in the non-final office action mailed on 09/16/021 on pages 6-7 and 18-19. In this case, Anthony et al. was used to show that a shipping return label can be generated based on determining return locations that can be filtered based on inventory and item information, which, the potential return locations will be provided to the user for selection based on the inventory and item information. Anthony et al., further, teaches that the shipping label will be provided to the customer and the shipping label will consist of the return location address. Furthermore, Mueller is  merely used to show that a system can determine inventory information that relates to the availability of similar items. Mueller teaches that after step (1) the customer submitting an exchange order and step (2) transmitting request to the return routing service to determine whether the item is eligible for exchange by querying an inventory database (e.g., shown in paragraph(s) 0204-0205) then the system will determine a list of potential return locations for the returned item that has available inventory for the item inventory for different sizes of the same item, inventory for different colours of the same item, inventory for other similar items,” here Mueller recites if there is a retail store where the returned item SKU (e.g., a specific size or color) is missing from the range of SKUs for the product (e.g., all sizes or colors), then the system will direct the returned item to that store because the system will check the inventory for the returned item based on sizes and colors of other item SKUs. The system will determine the return item size or color is missing from other similar SKU products in different sizes and colors, which, a return location will be selected based on that determination thus Mueller teaches determining a return location based on other similar items (e.g., SKU) that have different sizes and colors in inventory. Examiner would also note that having a range of sizes or colors other than the one returning in a store would be information related to availability of similar items because the claim merely require information to be “related” to availability information, which is not as narrow as checking a number of stocked item for the related inventory. Therefore, applicant’s argument is not persuasive. 

 	Secondly, Applicant argues, on page(s) 18-22, that Fittings does not teach applicants limitation of “determining, from the inventory database, inventory information a similar item.” Examiner, respectfully disagrees with applicants argument. As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See, In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner, further, notes that Fittings was merely used to show that a system can search an inventory database for similar items other than the item being returned by the customer. In this case, Fittings teaches that a user is able to specify they would like to return/exchange an item, which, the user is able to select an option for their return. The system will then provide store locations to the user for acceptance based on performing an inventory check against inventory stored at the preferred store location by checking a data repository of the store and if the inventory is not  available at the preferred location the system will then determine whether the exchange inventory is available at another location  (i.e., determining, from the inventory database, inventory information relating to the availability of a similar item), see paragraph(s) 0032-0033. Therefore, applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 12, recites an entity that can receive a return request for an item, which, the entity will then create a shipping label based on receiving inventory information for return locations and determining a metric Independent Claim(s) 1 and 12, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people. Independent Claim(s) 1 and 12, recite(s) “receiving an indication of a return of an item,” “preparing a shipping label to facilitate the return of the item,” obtaining related inventory information for a plurality of possible physical return locations,” “determining a metric for each possible physical return location, based on the item and the related inventory information,” “wherein the related inventory information relates to the availability of a similar item at each possible return location,” “selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric,” “associating the shipping label with the selected physical return location,” “conveying an output associated with the selected physical return location by sending the shipping label associated with the selected physical return location,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic and/or managing personal behavior or relationships or interactions between people. For instance Independent Claim(s) 1 and 12, are similar to using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017). Also, see placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, in this case an entity receiving a customer return request, which, the entity will then determine a return location for the customer based on the return item and the inventory information for the return locations. The entity will then select a return location for the item based on the above factors and provide the selected return location along with a shipping label to the customer. The mere recitation of generic computer components (Claim 1: a network, a inventory database, a computing system, and a attachable device; and Claim 12: an interface, a network, an inventory database, a processor, a memory, and an attachable device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 12, as a whole describes how to generally “apply,” the concept(s) of “preparing,” “receiving,” “obtaining,” “determining,” “selecting,” “associating,” “conveying,” and “sending,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a network, a inventory database, a computing system, and a attachable device; and Claim 12: an interface, a network, an inventory database, a processor, a memory, and an attachable device). Examiner, notes that a network, a inventory database, a computing system, a attachable device, an interface, a processor, and a memory, respectively, are recited so generically that they represent no more than mere Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Also, in this case, applicants limitations recite that the additional elements collect inventory information, which, will be used to then associate that information on the shipping label to convey the shipping label along with the return location information thus at best is merely collecting inventory information, displaying that information after manipulating a shipping label to convey a return location, which, is the equivalent to the words of apply it, see Intellectual Ventures I v. Capital One Fin. Corp., MPEP 2106.05(f)(1). Also, similar to, Ameranth, where the court found that printing or downloading generated menus was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when the system will send a customer a shipping label, which, the shipping label can be sent electronically for printing thus receiving a shipping label for printing at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. Examiner, further, notes that the courts have indicated certain computer-functionality as Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11, 124 USPQ2d 1502, 1505-06 (Fed. Cir. 2017), also see MPEP 2106.05(a)(I). Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., processor and memory) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the processor is able receive return information from a buyer via a network, as taught in applicant’s specification paragraph(s) 0074 and 0079. Also, similar to, Versata Dev. Group v. Sap Am., Inc., where the court found that storing and retrieving information in memory are well-understood, routine, and conventional 

	Claim(s) 2-9, 13-20, and 23-26: The various metrics of Dependent Claim(s) 2-9 and 13-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 12, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea

	Claim(s) 10 and 21: The additional limitation of “conveying,” and “sending,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The attachable device and IoT chipset, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “wherein conveying an output associated with the selected physical return location by sending the shipping label associated with the selected physical return location associated with the selected physical return location,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an 

	Claim(s) 11 and 22: The additional limitation of “obtaining,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 12. The inventory API, is recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer. The recitation of “where obtaining the related inventory information,” is merely computer component(s) recited at a high level of generality and amounts to “applying,” the abstract idea on a generic computer. Thus, this limitation is not meaningfully integrated into a practical application, or significantly more. Even when considered in combination, the additional element(s) represent mere instructions to apply an exception, which, do not provide an inventive concept. Therefore, these claim(s) are not eligible.

	The dependent claim(s) 2-11 and 13-26 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra- solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-26 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-9, 11-12, 17-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511) and further in view of Fittings et al. (US 2013/0085889).
	Regarding Claim 1, Anthony et al., teaches a computer implemented method of processing a return indication, the method comprising: 
Receiving, over a network, an indication of a return of an item. (Column 6, Lines 37-44); and (Column 16, Lines 28-41)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Examiner, respectfully, notes that the computing system is connected through one or more networks such as the internet and/or the world wide web, see Column 16, Lines 28-41)
preparing a shipping label or attachable device to facilitate the return of the item. (Claim 3)(Anthony et al. teaches dynamically generating a shipping label that is addressed to the dynamically selected return location and will be used for shipping the item to the return location)
the preparing comprising: 
Obtaining, over the network from an inventory database, related inventory information for a plurality of possible physical return locations. (Column 6,  Lines 64-67); (Column 7, Lines 1-4); (Column 7, Lines 60-67); and (Column 15, Lines 9-27)(Anthony et al. teaches that after the customer indicates a return for an item then the system will determine a return location. Anthony et al., further, teaches that factors for potential return locations may include factors such as a need for an item, such as inventory levels at a distribution center that are low relative to current or projected 
Determining, by a computing system, a metric for each possible physical return location, based on the item and the related inventory information 
Wherein the related inventory information relates to the availability of a 
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric computed by the computing system. (Column 15, Lines 54-62); and (Column 19, Lines 4-20)(Anthony et al. teaches that a user interactor component may provide information to the customer regarding the determined return locations based on the various factors above. Anthony et al., further, teaches that the customer will be able to select between multiple return locations for returning the item. Anthony et al., also, teaches that the computing system is able to determine one or more return locations that are associated with weights, which, the 
associating the shipping label or attachable device with the selected physical return location. (Column 13, Lines 5-11); (Claim 3); (Fig. 1C, 150a)(Anthony et al. teaches dynamically generating a shipping label that is addressed to the dynamically selected return location and will be used for shipping the item to the return location. The shipping label includes information such as the selected return location for the item along with the address for the selected return location, see Column 13, Lines 5-11)
Conveying an output associated with the selected physical return location, to facilitate the return of the item, by sending the shipping label or attachable device associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via the web page for the customer to print and use for the item return. The system will provide the information via a shipping label to simplify the customers’ involvement in the return process and provide information to the customer on how and where to ship an item being returned (i.e., to facilitate the return of the item). Examiner, respectfully, notes that the shipping label will consist of return 
	With respect to the above limitations: while Anthony et al. teaches a customer is able to initiate a return process for an item, which, the system will generate a shipping label that consist of a return location on the label. Anthony et al., further, teaches that the system can determine possible return locations based on item information and return location inventory levels. The system will then select a return location based on the highest weighted score based on various return factors, which, the system will then display a shipping label to a customer for the selected return location. However, Anthony et al., doesn’t explicitly teach that the related inventory information for the return location is based on the item being similar to those held by the return location, which, will be determined by a searching an inventory database. 
	But, Mueller et al. in the analogous art of exchanging and/or returning products, teaches the related inventory information determining, from the inventory database, inventory information relates to the availability of a similar item. (Paragraph(s) 0205-0206 and 0232-0233)(Mueller teaches that the system will query a database (i.e., inventory database) to determine if a product is eligible for exchange/return, which, the system will determine if the products can be exchanged for different sizes of the same product type, see paragraph 0205, which, the customer is able to provide exchange parameters and location options, see paragraph 0206. Mueller et al., further, teaches that after the system queries the database to determine if there is an item that is eligible by determining product types that are different in sizes (i.e., similar item) then a customer is able to initiate a return process for an eligible item, which, the system will 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on item inventory, which, will be used to create a shipping label with the return location address of  Anthony et al., by incorporating the teachings of determining a return location based on inventory that consist of an item that is available at a dedicated store of Mueller et al., with the motivation in the prior art that would have 
	With respect to the above limitations: while Mueller et al. teaches a system that is able to query a database to determine if a product is eligible for exchanging/returning an item. The system will allow the user to provide exchange parameters and after the user provides the exchange information then the system will provide the user with return locations. To the extent that Anthony et al. and Mueller et al., do not explicitly teach searching an inventory database for similar items other than the item being returned by the customer, see Fittings et al. below. 
	But, Fitting et al. in the analogous art of exchanging and returning items for similar items, determining, from the inventory database, inventory information relates to the availability of a similar item. (Paragraph(s) 0016, 0022, 0031-0033); and (Claim 1)(Fitting et al. teaches a method for allowing a user to manage at least one of a return or exchange of an ordered item. Fitting et al., further, teaches a system that is able facilitate the return and/or exchange of goods purchased from a retail establishment quickly and efficiently as possible by providing a user access to a website that will allow the user to specify the return/exchange item and provide relevant information to the system that will identify the item being returned. The user is able to select an option for the return regarding the available inventory including the same item, items of different color, items of different sizes, and/or similar items suitable for replacement.  Once the user initiates the return/exchange the authorization module will perform an inventory check against inventory stored at the preferred store location by 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on item inventory of  Anthony et al. and determining a return location based on inventory that consist of an item that is available in a different size or color at a dedicated store by querying an database of Mueller et al., by incorporating the teachings of determining store locations for exchanging or returning an item based on filtering the items based on different sizes of an item, different colors, and/or different designs of the same product type by searching a vendor server data repository of Fitting et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to speed up the return/exchange process for an item by pre-authorizing the return/exchange in advance to reduce confusion, and/or delays at a store location by diminishing issues with the receipt of the return/exchange location, lack of inventory, and or processing issues, which, in turn will also help improve customers’ overall experience. (Fitting et al.: Paragraph(s) 0004 and 0027)

Regarding Claim 6, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location,  by the inventory management processor, to facilitate the return of the item by sending the shipping label or attachable device associated with the selected physical return location comprises sending electronically a printable shipping label associated with the selected physical return location. (Column 10, Lines 20-26); and (Claim 3)(Anthony teaches that the system will provide information to the customer, which, can include displaying a shipping label via a web page for the customer to print and use for the item return. The system will provide the information via a shipping label to simplify the customers’ involvement in the return process and provide information to the customer on how and where to ship an item being returned. Examiner, respectfully, notes that the shipping label will consist of return location information on the label (i.e., associated with the selected physical return location), see Column 13, Lines 8-12. Examiner, further, notes that based on BRI that the shipping label can simply be an electronically sent, via a web page and/or electronic mail, printable label, as per applicant’s specification 0014 and 0079)

	Regarding Claim 7, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a physical return address of the selected physical return location. (Column 13, Lines 8-12)(Fig. 1C(150a)(Anthony et al. teaches that the shipping label includes the address for the selected return location)

Regarding Claim 8, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a barcode of the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of a barcode, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return) 

	Regarding Claim 9, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 6 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (Column 13, Lines 15-29); and (Fig. 1C (160C))(Anthony et al. teaches the printable return shipping label can consist of an permit number and an alphanumeric code, which, is used at the return location in order to obtain information about the return in order to determine how to handle the return)  

	Regarding Claim 11, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and where obtaining, over the network from an inventory database, the related inventory information involves using a related inventory API. (Column 20, Lines 12-21 and 27-41)(Anthony et al. teaches item return information, such as indications of demand for an item and capacity to handle an item return at an item return location (i.e., related inventory information) can be received by an API mechanism) 

Regarding Claim 12, Anthony et al./Mueller et al./Fitting et al., teaches a system for processing a return indication, the system comprising:
An interface for receiving an indication of a return of an item over a network. (Column 3, Lines 58-65); and (Column 6, Lines 37-44)(Anthony et al. teaches a customer is able to initiate an indication for a return by the customer via a web site. The customer can indicate a desire or intention to return one or more items. Anthony et al., further, teaches that the customer is able to interact with the web site via a graphical user interface, see Column 3, Lines 58-65)
An inventory database containing inventory for a set of physical return locations. (Column 15, Lines 27-31)(Anthony et al. teaches various factors used to determine available return locations, see (Column 6, Lines 64-67); (Column 7, Lines 1-4); and (Column 7, Lines 60-67). Anthony et al., further, teaches that relevant information about the return locations such as return factors are stored in a return factor information database, see (Column 15, Lines 27-31))
A processor and memory configured to process the received return indication by: (Column 14, Lines 57-67); and (Column 15, Lines 1-5)(Anthony teaches a computing device that includes a DIRH system that receives an indication about one or more return items from a customer, see Column 15, Lines 6-9. Anthony et al., also, teaches that the computing system includes a CPU and a memory, which, are used to receive information about items to be returned and determine return 
preparing a shipping label or attachable device to facilitate the return of the item. (See, relevant rejection of Claim 1(b))
the preparing comprising: (See, relevant rejection of Claim 1(c))
Obtaining, over the network from an inventory database, related inventory information from the inventory database for a plurality of possible physical return locations. ((See, relevant rejection of Claim 1(b)(a)))
Determining, by a computing system, a metric for each possible physical return location, based on the item and the related inventory information in the inventory database. ((See, relevant rejection of Claim 1(b)(b)))
Wherein the related inventory information relates to the availability of a similar item at each possible return location. ((See, relevant rejection of Claim 1(b)(c)))
Selecting a physical return location from the plurality of possible return locations for returning the item based on the possible return location having the highest metric computed by the computing system. ((See, relevant rejection of Claim 1(b)(d)
associating the shipping label or attachable device with the selected physical return location. ((See, relevant rejection of Claim 1(b)(e)))
Conveying an output associated with the selected physical return location, to facilitate the return of the item, by sending a shipping label or attachable device associated with the selected physical return location. ((See, relevant rejection of Claim 1(b)(f)))  

	Regarding Claim 17, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending the shipping label or attachable device associated with the selected physical return location, to facilitate the return of the item, by sending electronically a printable shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 6 and 12)

	Regarding Claim 18, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 7 and 17)

	Regarding Claim 19, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 8 and 17)

	Regarding Claim 20, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 17 and wherein the printable shipping label contains a logistics identifier associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 9 and 17)

	Regarding Claim 22, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and comprising a related inventory API for use in obtaining, over the network from the inventory database, the related inventory information. (See, relevant rejection(s) of Claim(s) 11 and 12)

	Regarding Claim 23, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (Column 7, Lines 60-67)(Anthony et al. teaches that the system is able to take into account relevant factors for potential return locations which include the need for an item that consist of inventory levels at a distribution center that are low relative to current or projected demand. 
Cost of shipping to each possible return location, or (Column 18, Lines 21-28)(Anthony et al. teaches that the system can determine values based on the other factors that are related to transferring the item to each of the potential return locations such as the cost in transporting that item (i.e., cost of shipping))
Sales history of the item.

	Regarding Claim 24, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein the determining is based on a weighted sum of at least one of: (Column 7, Lines 60-67); (Column 8, Lines 21-29); and (Column 19, Lines 13-21)(Anthony et al. teaches calculating a weighted score for each of the possible return locations for the item return based on relative weights for each of the factors. Anthony et al., further, teaches that the factors can be relevant to an item, which, includes the type or category of the item and/or condition of the item and/or inventory levels) 
Store inventory for 
Store inventory for 
Store inventory 
Store inventory 
	With respect to the above limitations: while Anthony et al. teaches a system for determining potential return locations based on using weighted factors to calculate weighted scores based on the item type and/or conditions and the inventory levels within the potential return locations. However, Anthony et al., doesn’t explicitly teach 
	But, Mueller et al. in the analogous art of exchanging/returning items, teaches determining of at least one of: 
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (Paragraph(s) 0232-0233)(Mueller et al. teaches a customer seeking to exchange/return an item for a different color or size of the same product. The system will then determine the most efficient potential return locations based on the return location inventory database to see if the potential locations have a higher target/minimum inventory level for the common size or color. 
Store inventory for a different style of the item in a same size
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system that determines potential return locations based on a weighted scores for item inventory of Anthony et al., by incorporating the teachings of determining a return location based on inventory that contains a different color or size for the same product of Mueller et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve customers’ overall experience. (Mueller et al.: Paragraph 0009)

Regarding Claim 25, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on at least one of: 
Inventory at each possible return location, (See, relevant rejection(s) of Claim(s) 12 and 23(a)) 
Cost of shipping to each possible return location, or See, relevant rejection(s) of Claim(s) 12 and 23(b)) 
Sales history of the item

	Regarding Claim 26, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 12 and wherein the determining is based on a weighted sum of at least one of:
Store inventory for one size larger than the item,
Store inventory for one size smaller than the item,
Store inventory for the same item in a different color, or (See, relevant rejection(s) of Claim(s) 12 and 24(b))
Store inventory for a different style of the item in a same size. 

Claim(s) 2-5, 10, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 8,156,007) in view of Mueller et al. (US 2017/0124511) and Fitting et al. (US 2013/0085889) and  further in view of Stashluk, Jr. et al. (US 2004/0193436).
Regarding Claim 2, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location by sending the shipping label or attachable device associated with the selected physical return location comprises 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that is associated with a return location. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers’ location. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label. (Paragraph(s) 0021-0022)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., a 

	Regarding Claim 3, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes an address for the selected return location. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers location with a physical return address imprinted on it 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a physical return address. (Paragraph(s) 0021-0022 and 0042)(Stashluk, Jr. et al. teaches a customer can decided to return an 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with the selected return location address on it of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has address information imprinted on it for the closest return location of Stashluk, Jr. et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, which, in turn will reduce the cost of returning the item back to the merchant. (Stashluk, Jr. et al.: Paragraph 0005)
Regarding Claim 4, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a barcode. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers location that has a barcode imprinted on it. 
	But, Stashluk, Jr. et al. in the analogous art of return labels, teaches sending a physical shipping label imprinted with a barcode. (Paragraph(s) 0021-0022 and 0047)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a barcode and possibly additional barcodes, which, are carriers (e.g., returns provider) tracking information, as taught in paragraph(s) 0030 and 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label of Anthony et al., a 

	Regarding Claim 5, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 2 and wherein 
	With respect to the above limitation: while Anthony et al. teaches a customer is able to receive a return shipping label that includes a permit number and alphanumeric code information. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach that the shipping label will be physically sent to the customers’ location that has logistic information imprinted on it. 
sending a physical shipping label imprinted with a logistics identifier. (Paragraph(s) 0021-0022 and 0041)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order, electronically sent, and/or separately mailed to the customer (i.e., sending a physical shipping label. Examiner, respectfully, notes that the shipping label will include a returns location address preprinted on the label, see Paragraph(s) 0021-0022. Stashluk, Jr. et al., further, teaches that the return label includes a permit information for a returns provider, see paragraph 0041. Examiner, respectfully, notes that the USPS returns provide will be the closest mail center to the customer for returning the item (i.e., return location), as taught in paragraph(s) 0030 and 0061)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that has permit information for the closest return location imprinted on it of Stashluk, Jr. et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of mailing a return item back to a merchant, 

	Regarding Claim 10, Anthony et al./Mueller et al./Fitting et al., teaches all the limitations as applied to Claim 1 and wherein conveying an output associated with the selected physical return location, by the inventory management processor, to facilitate the return of the item, by sending the shipping label 
	With respect to the above limitation: while Anthony et al. teaches providing a shipping label to a customer for printing in order to return an item. However, Anthony et al., Mueller et al., and Fitting et al., do not explicitly teach providing an attachable device that comprises an IoT chipset. 
an attachable device associated with the selected physical return location comprises sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (Paragraph(s) 0021-0022 and 0045)(Stashluk, Jr. et al. teaches a customer can decided to return an item, which, a return label can be either enclosed with the original order and/or separately mailed to the customer (i.e., sending a physical attachable device label). Anthony et al., further, teaches that the provided label can consist of a barcode that includes an electronic circuitry such as an RFID tag (i.e., attachable device comprising an IoT chipset), see paragraph 0045.  Examiner, respectfully, notes that return location is able to scan the barcode in order to retrieve information, which, provides a process for allowing others to connect to the IoT with a simple scan of the barcode that will help with tracking)	
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a customer requesting to return an item, which, the return system will then provide an return shipping label with permit information of Anthony et al., a shipping label can be prepared for a package of Mueller et al., and an exchange/return system that can utilize a item label for exchanging/returning the item of Fitting et al., by incorporating the teachings of determining a customer requesting to return an item, which, a return system will then mail a shipping label that includes an electronic circuit RFID tag as a barcode placed on the shipping label in order for the system to determine package and shipment information of Stashluk, Jr. et al., with the motivation in the prior art that would have led 

	Regarding Claim 13, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending the shipping label or attachable device associated with the selected physical return location by sending a physical shipping label associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 2 and 12)

	Regarding Claim 14, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a physical return address of the selected physical return location. (See, relevant rejection(s) of Claim(s) 3 and 12)

	Regarding Claim 15, Anthony et al./Mueller et al./Fitting et al./Stashluk, Jr. et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a barcode of the selected physical return location. (See, relevant rejection(s) of Claim(s) 4 and 12)

Regarding Claim 16, Anthony et al./Mueller et al./Fitting et al./Stashluk et al., teaches all the limitations as applied to Claim 13 and wherein the physical shipping label is imprinted with a logistics identifier associated with the selected physical return location. (See, relevant rejection(s) of Claim(s) 5 and 12)

	Regarding Claim 21, Anthony et al./Mueller et al./Fitting et al./Stashluk et al., teaches all the limitations as applied to Claim 12 and configured to convey an output associated with the selected physical return location, to facilitate the return of the item, by sending the shipping label or attachable device associated with the selected physical return location by sending an attachable device associated with the selected physical return location, the attachable device comprising an IoT (internet of things) chipset. (See, relevant rejection(s) of Claim(s) 10 and 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arkady (WO 02/05186 A1). Arkady teaches a system that will receive a user’s request for a return label for returning a printing container. The system will determine a product return destination based on the customer location and the product nature. The system can determine that all products of type ‘A,’ are to be returned to a facility in Los Angeles and/or New York depending on the product nature and location. Arkady, further, . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628